Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 4, drawn to wherein the system further comprises a printer, and wherein the controller controls the printer and, upon receiving said entered information, prints an indication on a label wherein the indication that is related to the entered information, and provides instructions to the user to affix the printed label on the eluant reservoir, classified in in G21F5/015.
II.	Claim(s) 8-12, drawn to wherein the system further comprises a camera device, and wherein the user enters said information by using the camera device for taking a picture of the labeling on the eluant reservoir, respectively, classified in in G21F5/06.
III.	Claim(s) 15, drawn to wherein the system further comprises a waste container for collecting any eluate that is not infused to a patient, wherein the liquid parameter detector is located in the waste container., respectively, classified in A61K51/12.
IV.	Claim(s) 16, drawn to wherein the liquid parameter detector is located in the system in an upstream position with respect to the generator., respectively, classified in A61K51/1217 . 
V.	Claim(s) 19-20, drawn to a radioisotope elution system comprising 
a radioactive generator containing a parent radioisotope that decays into a corresponding daughter radioisotope,
a pump for pumping an eluant into the generator and generating an eluate containing the daughter radioisotope, 
a patient line for infusing a patient with the daughter radioisotope eluate, 
a dose calibrator for detecting the parent radioisotope content in a sample of eluate and 
a controller for controlling the pump, wherein: 
- the parent radioisotope contains strontium-85 and/or strontium-82; 
- the daughter radioisotope contains rubidium-82; 
- the controller is configured for automatically performing a daily quality control test at a pre-determined time of the day that was configured by a user, and 
- the daily quality control test comprises the detection of a parent radioisotope content in said sample of the radioisotope eluate, respectively, classified in G21G4/08.

Note, claims 1-3, 5-7, 13-14 and 17-18 will be examined with the above elected invention.

The inventions are distinct, each from the other, because of the following reasons:

Claim 1 link(s) inventions I-IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Inventions III and IV are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as group III’s has a waste container for collecting any eluate that is not infused to a patient, wherein the liquid parameter detector is located in the waste container and group[ IV”s liquid parameter detector is located in the system in an upstream position with respect to the generator .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions V and (I-IV) are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect, as group V has a dose calibrator for detecting the parent radioisotope content in a sample of eluate and a controller for controlling the pump, wherein: - the parent radioisotope contains strontium-85 and/or strontium-82; - the daughter radioisotope contains rubidium-82; - the controller is configured for automatically performing a daily quality control test at a pre-determined time of the day that was configured by a user, and - the daily quality control test comprises the detection of a parent radioisotope content in said sample of the radioisotope eluate,.  Also, groups I-IV have a materially different design, mode of operation, function, or effect (see items 3-7 below for details). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I-IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
In the instant case, subcombination I has separate utility such as a printer, and wherein the controller controls the printer and, upon receiving said entered information, prints an indication on a label wherein the indication that is related to the entered information, and provides instructions to the user to affix the printed label on the eluant reservoir.  See MPEP § 806.05(d).
In the instant case, subcombination II has separate utility such as a camera device, and wherein the user enters said information by using the camera device for taking a picture of the labeling on the eluant reservoir.  See MPEP § 806.05(d).
In the instant case, subcombination III has separate utility such as a waste container for collecting any eluate that is not infused to a patient, wherein the liquid parameter detector is located in the waste container.  See MPEP § 806.05(d).
In the instant case, subcombination IV has separate utility such as the liquid parameter detector is located in the system in an upstream position with respect to the generator.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881